 In the Matter Of UNITED MILLS COMPANYandTEXTILE WORKERS UNIONOF AMERICA, C. I. O.Case No. B-4364.-Decided October 29,1942Jurisdiction:burlap bag processing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding office, clerical, executive, and supervisory employees ; stipu-lation as to.'Jackson,Merrick, Nierman & Silbert,byMr. David Silbert,ofChicago, Ill., for the Company.Mr. Earl T. McGrew,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofUnited Mills Company, Chicago, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Leon A. Rosell, Trial Examiner. Saidhearing was held at Chicago, Illinois, on October 8, 1942.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and are-hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited Mills Company is an Illinois corporation with its principalplace of business at Chicago, Illinois, where it is engaged in the proc-45 N. L. R. B., No. 27.133 134DECISIONSOF NATIONALLABOR RELATIONS BOARDessing of burlap bags.The Company purchases materials valued atabout $75,000 annually, 5 percent of which is shipped to it from out-side Illinois.The Company's sales approximate $100,000 annually, 75percent of which is derived from the sale of goods shipped out ofIllinois.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.. THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONDuring September 1942 the Union requested the Companyto recog-nize it asthe exclusive representative of the Company's employees.The Company denied this request until such time as the Union is certi-fied by the Board.A statement of the Regional Director, introducedinto evidence atthe hearing, indicates that the Union represents a substantial numberof the employees in the unit hereinafter found to be appropriate.,,We find that a question affecting commercehas arisen concerningthe representation of employees of the Company, withinthe meaningof Section9 (c) and Section 2 (6) and(7) of the Act.IV.THEAPPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the. Company, excludingoffice, clerical, executive, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which-has arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of Direction of Election herein,subject to the limitations and additions set forth in the Direction.IThe Regional Director reported that the Union presented five membership applicationcards bearing apparently genuine signatures of persons whose names appear on a currentpay roll of the Company.There are eight employees in the unit hereinafter found to beappropriate. UNITED MILLS COMPANYDIRECTION OF ELECTION135By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Mills Com-pany, Chicago, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter, as agentfor the National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this-Direction, including any such employees who did not work during saidpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding any who have since quit or been discharged for cause,to determine whether or not they-desire to be represented by TextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.